Case 3:21-cv-00116-B Document 3-4 Filed 01/15/21   Page 1 of 3 PageID 52




                           Exhibit D
1/4/2021                                                              ATF_Letter_Pistol_Brace.jpg (1275×1650)
                  Case 3:21-cv-00116-B Document 3-4 Filed 01/15/21                                        Page 2 of 3 PageID 53




                                                                                              U.S. Departmentof Justice


                        •                                                                     Bureau of Alcohol, Tobacco,
                                                                                              Firearms and Explosives




                                                                                              Martinsburg,WJI 25405

                                                                                              www.atf.gov

                                                                                                                903050:AG
                                                                                           "1AR
                                                                                              O5 2014           3311/.301737

                       Sergeant Joe Bradley
                       Greenwood Police Department
                       6060 S Quebec Street
                       Greenwood Village, Colorado 80111

                       Dear Sgt. Bradley:

                       This is in response to your communicationdated January 24, 2014, to the Bureauof Alcohol,
                       Tobacco, Fireanns and Explosives (ATF). Youre•mail was forwarded to the ATF Fireanns
                       Technology Branch (FTB), Martinsburg, West Virginia, for reply. In your note, you ask about firin
                       an AR-15 type pistol from the shoulder; specifically,if doing so would cause the pistol to be
                       reclassifiedas a Short Barreled Rifle (SBR).

                       For the following reasons, we have determined that firing a pistol from the shoulder would aot cau~
                       the pistol to be reclassified as an SBR:

                       FfB classifiesweapons based on their physical design characteristics. While usage/functionalityoi
                       the weapon does influence the intended design, it is not the sole criterion for detennining the
                       classificationof a weapon. Generally speaking, we do not classify weapons based on how an
                       individual uses a weapon.

                      FTB has previouslydetennined (see FTB # 99146) that the firing of a weapon from a particular
                      position, such as placing the receiver extension of an AR-15 type pistol on the user's shoulder, does
                      not change the classificationof a weapon. Further, certain firearm accessories such as the SIG
                      Stability Brace have not been classified by FTB as shoulder stocks and, therefore, using the brace
                      improperlydoes not constirutea design change. Using such an accessory improperly would not
                      change the classificationof the weapon per Federal law. However,FTB cannot recommendusing a
                      weapon (or weapon accessory)in a manner not intendedby the manufacturer.

                       We thank you for yourinquiryand trust the foregoinghas been responsive.

                                                                                   Sincerely yours,


https://johnpierceesq.com/wp-content/uploads/2014/04/ATF_Letter_Pistol_Brace.jpg
                                                                                   ?11~                                           1/2
1/4/2021                                                              ATF_Letter_Pistol_Brace.jpg (1275×1650)
                  Case 3:21-cv-00116-B Document 3-4 Filed"tor-'
                                                            01/15/21 Page 3 of 3 PageID 54
                                                       EarJGriffith
                                            Chief: Firearm Technology Branch




https://johnpierceesq.com/wp-content/uploads/2014/04/ATF_Letter_Pistol_Brace.jpg                                2/2
